Order, Supreme Court, New York County, entered on June 2, 1976, granting, on notice, plaintiff’s motion for attachment, unanimously affirmed for the reason stated by Special Term. Respondent shall recover of appellants $40 costs and disbursements of this appeal. Plaintiff’s application to vacate the conditional stay contained in the order of this court entered on June 10, 1976, is granted, with leave, however, to defendants, within 15 days after the service upon them by plaintiff of a copy of the order entered hereon, with notice of entry, to move to discharge the attachment, pursuant to CPLR 6222, during which time said stay shall continue in effect. Concur —Stevens, P. J., Murphy, Capozzoli and Nunez, JJ.